Opinion by
Johnson, J.
An examination of the appraiser’s reports upon the several entries indicated that from the rusty state of the machinery it was not readily identifiable as American goods. At the trial, plaintiff was unable to present proof of outward shipment in lieu of the certificate of exportation and, inasmuch as the mandatory regulations of the Secretary of the Treasury, not waived by the collector as to outward shipment, had not been fully complied with, the court was constrained to overrule the protest.